Citation Nr: 9933088	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  97-28 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder.  

2.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.  

3.  Entitlement to an increased (compensable) rating for low 
back strain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to July 
1969.  He served in Vietnam and claims combat service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  


REMAND

In August 1999, the RO informed the veteran that the case was 
being transferred to the Board and he had 90 days or until 
the Board made its decision to request a hearing.  In 
September 1999, the Board received the veteran's request for 
a hearing.  Pursuant to 38 C.F.R. § 20.1304 (1999), the case 
is being returned to the RO so that a hearing may be 
scheduled.  

The veteran's statement also asked that a nose claim be 
reopened.  The nose claim is referred to the RO for such 
action as may be appropriate.  

The veteran's statement also asked that a back claim be 
reopened.  A back issue is currently in appellate status.  If 
the veteran wishes to assert other back claims, he should 
notify the RO.  

This case involves a claim for service connection for 
post traumatic stress disorder.  Regulations affecting 
this issue have been changed.  To comply with the 
decision of the Court in Cohen v. Brown, 10 Vet. App. 197 
(1997) VA issued a final rule.

The case is remanded for the following:

The veteran should be scheduled for a 
hearing.

Following completion of these actions, the RO should 
review the claims.  In accordance with the current 
appellate procedures, the case should be returned to the 
Board for completion of appellate review.  The Board 
intimates no opinion as to the ultimate outcome of this 
case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board 
has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other  appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

